Citation Nr: 0632204	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of larynx cancer.



REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1959 to June 1986.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Reno, Nevada, Regional Office (RO) of 
the Department of Veterans Affairs which granted service 
connection for cancer of the larynx (associated with 
herbicide exposure) and assigned an initial noncompensable 
evaluation.  In June 2004, the RO increased the rating to 10 
percent effective from the date of claim; January 11, 2002.  
In August 2005 the case was remanded for further development.


FINDINGS OF FACT

The veteran's laryngeal cancer is in complete remission with 
residuals limited to hoarseness of voice.

CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of laryngeal 
cancer is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Codes (Codes) 
6516, 6819 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103(a) West 2002); 38 
C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).   The statute and regulations regarding 
notice require that a claimant be given the required 
information prior to VA's decision on the claim, and in a 
form that enables a claimant to understand the process, the 
information needed, and who is responsible for obtaining that 
information.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  However, in circumstances where such notice was not 
provided, the focus must be directed as to whether the timing 
defect has resulted in harmful error to the claimant.  Id.  
See generally 38 C.F.R. § 20.1102 (2006).

A letter substantially complying with the VCAA requirements 
was sent to the veteran in April 2002 in connection with his 
original application for service connection for larynx 
cancer.  The purposes of the VCAA-mandated notice were met as 
the RO granted service connection in February 2003.  
Thereafter, the veteran appealed the "downstream" issue of 
entitlement to a higher initial rating.  A July 2003 
statement of the case (SOC) advised the veteran of the 
applicable schedular criteria and provided him with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.

A February 3, 2005 RO letter informed the veteran of the 
types of evidence and/or information necessary to 
substantiate a claim for a higher evaluation for cancer of 
the larynx and the relative duties on the part of himself and 
VA in developing the claim.  He was further advised "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the 
information or evidence is in your possession, please send it 
to us."  The claim was remanded by the Board in August 2005, 
and an additional VCAA letter was sent to the veteran on 
August 16, 2005.  The claim has been readjudicated since 
compliant notice has been sent, and there has been no showing 
or argument that a notice deficiency both exists and has 
resulted in prejudicial error to the veteran.  A uniform 
rating has been in effect during the appeal period and any 
failure to inform him about the evidence and information 
necessary to establish effective dates of award is harmless 
error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding the duty to assist, VA has assisted the veteran by 
seeking all records he identified.  In August 2005, the Board 
remanded the claim to obtain additional VA clinic records and 
VA examination in response to a June 2005 clinician note that 
suggested the possible recurrence of laryngeal cancer.  There 
are no outstanding requests to obtain any additional evidence 
and/or information that may be relevant to the claim on 
appeal.  The evidence and information of record, in its 
totality, provides the necessary information to decide the 
case, and there is no reasonable possibility that any further 
assistance to the veteran would be capable of substantiating 
his claim.

II.  Initial rating

The veteran seeks a rating in excess of 10 percent for 
residuals of laryngeal cancer.  A claimant bears the burden 
to present and support a claim of benefits.  38 U.S.C.A. § 
5107(a).  In evaluating claims, the Board shall consider all 
information and lay and medical evidence of record.  
38 U.S.C.A. § 5107(b).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  Id.

Historically, in September 1998 the veteran reported for VA 
treatment for a complaint of hoarseness of voice.  
Examination revealed a left vocal cord lesion that returned a 
biopsy diagnosis of squamous cell carcinoma of the larynx.  
He was treated with radiation therapy involving 7000 
Centigray in 35 treatments over the course of 51 days.  An 
ear, nose and throat (ENT) visitation in January 1999 noted 
his improved voice with a good ability to swallow.  
Thereafter, he presented for monitoring examinations with no 
residuals of laryngeal cancer identified.

On January 11, 2002, the veteran filed a claim of entitlement 
to service connection for laryngeal cancer.  On VA 
examination in January 2003, he primarily reported hoarseness 
of voice since his treatment for larynx cancer.  On physical 
examination, his vocal cords were symmetrical and moved well.  
There was no mention of growth or extra tissue in the 
laryngeal box.  There was evidence of allergic rhinitis and 
chronic sinusitis.

By a rating decision in February 2003, the RO granted service 
connection for cancer of the larynx as due to exposure to 
herbicides in service.  A noncompensable rating under Code 
6819 was initially assigned from the date of claim, January 
11, 2002.

The veteran's VA clinical records document continued 
monitoring for recurrence of laryngeal cancer.  April 2003 
computed tomography (CT) scan of the neck demonstrated an 
area of enhancement in the false vocal cords resulting in an 
impression of possible recurrence of laryngeal cancer with a 
referral for a specialist consultation based on a provisional 
diagnosis of malignant neoplasm of laryngeal cartilages.  On 
May 2003 consultation, the veteran endorsed only a symptom of 
a dry throat, and denied symptoms such as voice change, 
dysphagia, odynophagia, dyspnea or weight change.  Physical 
examination was significant for a hoarse, raspy voice.  There 
were caked on dried secretions on the anterior ery-arytenoid 
folds and radiation therapy (xrt) changes in the supraglottic 
larynx.  The assessment was no evidence of recurrent disease 
(NERD).  A December 2003 clinic visit for a complaint of 
right ear pain was significant for physical findings of a 1.5 
cm. firm, tender mass in the right inferior masoid/mandibular 
area and increased throat pain with opening of his mouth.  He 
was given a primary diagnosis of recurrence of laryngeal 
cancer.

In January 2004, the veteran underwent VA examination wherein 
he reported having hoarseness of voice following his 
radiation treatment.  He also reported instances of sinusitis 
treated with antibiotics twice a year.  The examiner reported 
the following findings:

There was no facial disfigurement.  There was no 
stenosis of the larynx, but a fiberoptic 
laryngoscopy was done to evaluate the larynx for 
recurrent cancer.  The nasopharynx was clear.  
Lingual tonsils, base of tongue, valleculae, 
piriform sinuses also appeared clear.  Posterior 
and lateral hypopharyngeal walls were seen 
without lesions.  At the level of the larynx, the 
true cords did not move well, they had decreased 
movement, and the right cord looked mildly 
swollen.  Of note, is that the patient has 
continued to smoke after his diagnosis and 
radiation therapy.  The patient had his previous 
exam on May 2nd, 2003, at which time, the exam 
showed a hoarse, raspy voice, and no cervical 
lymphadenopathy, and fiberoptic exam showed caked 
on dried secretions bilaterally on the anterior 
aryepiglottic folds, and some radiation changes 
in the supraglottic larynx.  The vocal cords were 
seen to move well and they looked normal at this 
time.  Based on the fact that the exam in May 
appeared to be different by different examiners 
than my exam of the cords, I would recommend that 
[the veteran] be evaluated once again by a head 
and neck surgeon.  The fact that he has continued 
to smoke after diagnosis and treatment course 
puts him in an increased risk for developing a 
recurrence of his cancer.

A June 2004rating decision increased the rating for laryngeal 
cancer residuals to 10 percent under Codes 6819-6516, 
effective January 11, 2002.

Subsequent VA clinic records include a report of a February 
2004 visit for a complaint of a sore throat.  Physical 
examination was significant for hard nodes on both sides of 
the neck with inject mucosa assessed as laryngitis.  A March 
2004 evaluation revealed that the laryngeal cancer was 
entirely stable without complaint except for mild xerostomia 
and rhinitis.  A May 2005 evaluation for chronic obstructive 
lung disease noted an incidental finding of a slightly 
strained voice.  A follow-up consultation in August 2005 
noted the veteran's report of occasional sore throat from air 
conditioning, but no symptoms such as voice changes, ear pain 
or swallowing difficulties.  On physical examination, his 
voice was minimally hoarse but unchanged from the last six 
month evaluation.  His neck was supple with post-radiation 
change.  No masses were present.  An indirect laryngoscopy 
was significant for some fullness of the right true vocal 
cord (TVC) and bilateral damping.  His arytenoid cartilage 
area of epiglottic folds, epiglottis, vallecula, piriform 
fossa, hypopharynx, oropharynx and nasopharynx were entirely 
within normal limits.  The assessment was laryngeal cancer in 
complete remission.
In November 2005, the veteran underwent VA examination with 
benefit of review of the claims folder.  He endorsed symptoms 
of voice problems with instances of dysphoria being difficult 
to understand at times of infection.  On physical 
examination, he spoke with a hoarse voice.  His neck was 
supple, and absent venous distension, adenopathy or 
thyromegaly.  Dysphonia was identified as a residual of 
laryngeal cancer.  Subsequent VA clinic records do not show 
or suggest recurrence of the laryngeal cancer.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether a higher evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The RO has evaluated the veteran's residuals of laryngeal 
cancer 10 percent under Codes 6819-6516.  Under Code 6819 
malignant neoplasms of any specified part of the respiratory 
system, exclusive of skin growths, warrant a 100 percent 
rating.  38 C.F.R. § 4.97.  A note following indicates that 
the 100 percent rating shall continue beyond the cessation of 
any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, the rating shall be based on 
residuals.

Code 6516 provides a 10 percent rating for chronic laryngitis 
with inflammation of cords or mucous membrane.  A 20 percent 
rating is warranted for chronic laryngitis with hoarseness, 
with thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97.  

Although it has been clinically noted that the veteran's 
continued smoking puts him at increased risk for recurrence 
of the laryngeal cancer (and possible recurrence was 
suspected in 2003, subsequent regular evaluations have 
established that recurrence had not occurred.  Consequently, 
the disability must be rated based on residuals shown.  See 
Code 6819.  The only identified residual is a chronic hoarse 
voice, with laryngoscopy findings significant for mild 
swelling, dried secretions, and some fullness of the right 
true vocal cord.  There has been no evidence of thickening, 
nodules, polyps or submucous infiltration of the larynx.  
There is also been evidence of pre-malignant changes of the 
larynx, and the current assessment is that the laryngeal 
cancer is in complete remission.  As there is no evidence of 
stenosis of the larynx or of a chronic inability to speak 
above a whisper, the schedular criteria for rating based on 
stenosis of the larynx or aphonia do not apply.  See 
38 C.F.R. § 4.87, Codes 6519, 6520.  

As this appeal is from the initial rating assigned with a 
grant of service connection, "staged ratings' are for 
consideration.  However, as actual (vs. suspected) recurrence 
of the laryngeal cancer is not shown at any time during the 
appellate period, a "staged rating" under Code 6819 for 
malignant laryngeal growths is not warranted for any period 
of time under consideration.  Likewise residuals warranting a 
higher rating under Codes 6516, 6519,6520 (for laryngitis, 
aphonia, stenosis) are not shown at any point during the 
evaluation period.  Consequently, staged ratings are not 
indicated.

While the veteran is competent to describe his symptoms such 
as hoarseness of voice, loss of voice and dryness of throat 
he lacks the requisite medical training and expertise to 
establish that he has had recurrence of his larynx cancer or 
clinical manifestations that require observation by a medical 
professional (e.g., pre-malignant changes on biopsy).  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against the veteran's 
claim.  Consequently, the benefit of the doubt rule does not 
apply.  The claim must be denied





ORDER

A rating in excess of 10 percent for residuals of laryngeal 
cancer is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


